                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



SAMUEL ROY ABRAM,
      Plaintiff,

v.                                             CASE NO. 3:20cv4291-MCR-HTC

SENIOR DISTRICT COURT
JUDGE LACEY A COLLIER,
MAGISTRATE JUDGE MILES DAVIS,
UNITED STATES ATTORNEY
GREGORY R MILLER, and
ASSISTANT UNITED STATES
ATTORNEY STEPHEN P PRIESSER,
      Defendants.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated March 12, 2020. ECF No. 3. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). Plaintiff filed an objection, ECF No. 4, and the Court has conducted a de

novo review of the objected-to portions of the Report and Recommendation.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.
                                                                        Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 3, is

        adopted, over the objection of Plaintiff, and incorporated by reference in

        this Order.

     (2) Pursuant to 28 U.S.C. § 1915(g), the Plaintiff’s complaint, ECF No. 1, is

        DISMISSED WITHOUT PREJUDICE to Plaintiff initiating a new cause

        of action accompanied by payment of the $400.00 filing fee in its entirety

     (3) The Clerk is directed to close this matter.

     DONE AND ORDERED this 8th day of April 2020.




                                      s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:20cv4291-MCR-HTC
